Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations
claim 10 “hairpin coils continuously connected along a circumferential direction to form a coil winding” 
(claim 2) “wherein: each of the hairpin coils includes a head portion exposed to the outside of the stator core in an axial direction, and leg portions configured to extend from one end and the other end of the head portion to be inserted into a core slot of the stator core; and the leg portions are formed in a shape which is repeated in a circumferential direction by one pole pitch to be continuously connected” and
 (claim 4) “a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction; and a width of the first coil in the circumferential direction is smaller than a width of the second coil in the circumferential direction”
(claim 5) “a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction; and a width of the first coil in the circumferential direction is smaller than a width of the second coil in the circumferential direction” and
(claim 10) “providing the hairpin coils continuously connected to form a coil winding”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the stator assembly of claim 4, wherein: a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction; and a width of the first coil in the circumferential direction is smaller than a width of the second coil in the circumferential direction.  
The examiner cannot ascertain which lengths and widths of the coil are being referenced.  Neither the drawings, not the specification fully describe the limitation.  Since the examiner cannot really understand this limitation, the examiner cannot develop a search string for the claimed limitations. For the purpose of prosecution the examiner will speculate that the width is the distance between two legs that form a loop and the length is the distance between the end windings of the loops.  
Claim 6 recites shoes configured to extend in a circumferential direction from both side surfaces of end portions of the teeth.  The claim fails to recite which two sides the shoes extend from and what are the sides. 
Claim 8 is rejected for depending on claim 6.
Claim 7 recites a yoke body part forming a body.  The claim fails to indicate construction by which the yoke body part forms a body of the of the yoke cited in figure 6 that is part of the stator core, and where it is not indicate what is the basic structure of the yoke body, it is not clear where the protruding part and the recessed part are on the body of the yoke.  Further, it is not clear what body the yoke body forms nor how the yoke body distinguishes from the yoke of claim 6 that is part of core.   The claim in lacking the recitation of the underlying structure and the invention can not be understood from the claims alone.  
The applicant’s claiming structure leaves out that the yoke comprises a plurality of yoke bodies, each yoke body including a tooth and that the support ring holds the plurality of yoke bodies together compressively and that the protruding part of one yoke body contacts the protruding part of next neighbor yoke body extending circumferentially around the stator.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 10-19 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Hino et al. (U. S. Patent 11,088,601).
Regarding claim 1, Hino et al. discloses a stator assembly of a hairpin winding motor comprising: 
hairpin coils 21 continuously connected along a circumferential direction to form a coil winding 20; 
a stator core 11 configured to fix the hairpin coils (as shown in figures 13 and 14); and 
a support ring 1 configured to surround an outer circumferential surface of the stator core (as shown in figure 2), 
wherein the hairpin coils and the stator core are inserted in a radial direction (as shown in figures 13 and 14).
Regarding claim 2, Hino et al. discloses the stator assembly of figure 1, wherein: each of the hairpin coils includes a head portion exposed to the outside of the stator core in an axial direction, and leg portions configured to extend from one end and the other end of the head portion to be inserted into a core slot of the stator core; and the leg portions are formed in a shape which is repeated in a circumferential direction by one pole pitch to be continuously connected (as shown in figure 5).
Regarding claim 4, Hino et al. discloses the stator assembly of claim 2, wherein: the hairpin coils are formed of a first coil which is a pair of hairpin coils disposed adjacent to each other in the radial direction, and a second coil which is a pair of hairpin coils disposed adjacent to each other in a radially outward direction from the first coil; and the first coil and the second coil are repeated in the radial direction (as shown in figure 5).
Regarding claim 6, Hino et al. discloses the stator assembly of claim 1, wherein the stator core includes a yoke 30 formed of a magnetic material (column 8, lines 3-8) to form a magnetic path, teeth 130 protruding in a radial direction from an inner circumferential surface of the yoke (as shown in figure 4), a plurality of coil slots 13 formed between the plurality of teeth 131 and into which the hairpin coils are inserted, and shoes 131 configured to extend in a circumferential direction from both side surfaces of end portions of the teeth (extending parts at the end of teeth, as shown in figure 4).
Regarding claim 10, Hino et al. discloses a method of manufacturing a stator assembly of a hairpin winding motor, in which hairpin coils are wound around a stator core having a plurality of coil slots, the method comprising: 
providing the hairpin coils 21 continuously connected to form a coil winding 20 (figure 9, step 1); 
coupling a yoke 30 forming the stator core 11 and the hairpin coils (as shown in figures 13 and 14); and 
inserting a support ring 11 configured to surround the stator core into an outer circumferential surface of the stator core (figure 9, step 4, figures 12-15), wherein a plurality of yokes 30 are disposed along a circumferential direction (as shown in figures 3 and 15).
Regarding claim 11, Hino et al. discloses the method of claim 10, wherein the yokes are moved inward from the outside to 2be coupled to the hairpin coils in coupling the yokes forming the stator core and the hairpin coils (as figures 13 and 14).
Regarding claim 12, Hino et al. discloses the method of claim 10, wherein the hairpin coils are moved outward from the inside to be coupled between the plurality of yokes in coupling the yokes forming the stator core and the hairpin coils (as shown in figures  13 and 14).
Regarding claim 13, Hino et al. discloses the method of claim 10, wherein the yokes are inserted into the hairpin coils in a radially inward direction from the outside of the hairpin coils in inserting the yokes into the hairpin coils (as shown in figures 13 and 14).
Regarding claim 14, Hino et al. discloses the method of claim 13, wherein an outer diameter of the hairpin coil is formed smaller than an outer diameter of the stator core in inserting the yokes into the hairpin coils (as shown in figure 14).
Regarding claim 15, Hino et al. discloses the method of claim 13, wherein in fixing the hairpin coils by the yokes, the outer diameter of the hairpin coil is formed smaller than the outer diameter of the hairpin coil in inserting the yokes into the hairpin coils by pressurization of the yokes (shifted outward, abstract, figures 18 and 47; column 11, lines 37-43).
Regarding claim 16, Hino et al. discloses the method of claim 13, wherein: 
Teeth 130 protrude in a radial direction from inner circumferential surfaces of the plurality of yokes 129 (as shown in figure 4); and 
shoes 131 extend in the circumferential direction from both side surfaces of end portions of the teeth (as shown in figure 4).
Regarding claim 17, Hino et al. discloses the method of claim 16, wherein a distance between the shoes which are adjacent to each other is greater than a thickness of the hairpin coil in inserting the yokes forming the stator core into the hairpin coils (as shown in figure 18).
Regarding claim 18, Hino et al. discloses the method of claim 16, wherein a distance between the shoes which are adjacent to each other is smaller than a thickness of the hairpin coil in gathering the yokes in the radial direction to fix the hairpin coils (as shown in 30b and 31b, gathered).
Regarding claim 19, Hino et al. discloses the method of claim 10, wherein the support ring is inserted downward in an axial direction in inserting the support ring configured to surround the stator core into the outer 3 circumferential surface of the stator core (step 44, column 18, lines 50-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. and Lee et al. (U. S. Patent Publication 2020/0358343).
(1) Regarding claim 3, Hino et al. discloses the stator assembly of claim 2.
 (2) Hino et al. does not teach the limitation wherein a cross section of the leg portion is formed in a trapezoidal shape of which the outside is broad and the inside is narrow, and thus a width decreases in a direction toward an inner diameter from an outer diameter of the stator core.
(3) Lee et al. teaches the limitation wherein a cross section of the leg portion 210a and 210b is formed in a trapezoidal shape of which the outside is broad and the inside is narrow (as shown in figures 2 and 4, paragraph 57), and thus a width decreases in a direction toward an inner diameter from an outer diameter of the stator core (as shown in figure 2 and 4, paragraph 57). For a stator with a slot that is trapezoidal in shape, the use of leg portions that are trapezoid allows for the complete filling of the slot, as shown in figure 2. 
(4) The stator assembly by Hino et al. may be modified wherein a cross section of the leg portion is formed in a trapezoidal shape of which the outside is broad and the inside is narrow, and thus a width decreases in a direction toward an inner diameter from an outer diameter of the stator core.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to more completely the slot of the stator, taught by Lee et al.
Regarding claim 5, Hino et al. discloses the stator assembly of claim 4, wherein: 
a width of the first coil in the circumferential direction is smaller than a width of the second coil in the circumferential direction. As a general idea for the winding of stators the loops that are farther from the radial center of stator are spaced more widely than the ones closer to the center of the stator, because the teeth converge toward the center and become closer toward the radial center.  Hino et al. illustrates in figure 7 a winding pattern that diverges toward behind the page background of the image and converges toward the imaginary foreground of the image.  
(2) Hino et al. does not teach or suggest a reason that a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction,
(3) Lee et al. teaches the limitation that a length d7 of the first coil 210b in the radial direction (slot extending direction illustrated with respect to figure 2) is greater than a length d4 of the second coil 210a in the radial direction that a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction).  This is all just an artifact of making the coils trapezoidal in shape.
(4) The stator by Hino et al. may be modified in view of Lee et al. wherein a length of the first coil in the radial direction is greater than a length of the second coil in the radial direction. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that width and length of the coil wires according to the trapezoidal shape provided will make a coil that is radially outward in the radial direction for a first coil, greater in length than a coil that radially inward in the radial direction as an artifact of the use of the trapezoidal type coil wire. 
(1) Regarding claim 8, Hino et al. discloses the stator assembly of claim 6, 
(2) Hino et al. does not teach the limitation wherein each of the teeth is formed in a rectangular shape, and thus widths of one end and the other end thereof are the same.
(3) Lee et al. teaches the limitation wherein each of the teeth is formed in a rectangular shape, and thus widths of one end and the other end thereof are the same (as shown in figure 2).  Lee et al. teaches the structure motivated to work together with the trapezoidal shaped windings.
(4) The stator assembly by Hino et al. may be modified in view of Lee et al. wherein each of the teeth is formed in a rectangular shape, and thus widths of one end and the other end thereof are the same.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to work together with the trapezoidal shaped windings, taught by Lee et al.   
Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being obvious over Hino et al. and Kim (U. S. Patent Publication 2012/0086300).
(1) Regarding claim 7, Hino et al. discloses the stator assembly of claim 6. 
(2) Hino et al. does not teach the limitation wherein: 
the yoke includes a yoke body part forming a body, a first protruding part protruding from one surface in the circumferential direction at a radially outer side of the yoke body part, a first recessed part recessed in the circumferential direction at a radially inner side of the first protruding part, a second protruding part protruding from the other surface in the circumferential direction at a radially inner side of the yoke body part, and a second recessed part recessed in the circumferential direction at a radially outer side of the second protruding part; and 8 a side surface of each of the first protruding part and the first recessed part and a side 9 surface of each of the second protruding part and the second recessed part are inclined to form a center angle of the yoke body part.
(3) Kim teaches the limitation wherein: 
the yoke includes a yoke body part forming a body, a first protruding part 33 protruding from one surface in the circumferential direction at a radially outer side of the yoke body part, a first recessed part 35 recessed in the circumferential direction at a radially inner side of the first protruding part, a second protruding part 32  protruding from the other surface in the circumferential direction at a radially inner side of the yoke body part, and a second recessed part 36 recessed in the circumferential direction at a radially outer side of the second protruding part; and a side surface of each of the first protruding part and the first recessed part and a side surface of each of the second protruding part and the second recessed part are inclined to form a center angle of the yoke body part (as shown in figure 3).  
(4) The stator assembly by Hino et al. may be modified  in view of Kim wherein: 
the yoke includes a yoke body part forming a body, a first protruding part protruding from one surface in the circumferential direction at a radially outer side of the yoke body part, a first recessed part recessed in the circumferential direction at a radially inner side of the first protruding part, a second protruding part protruding from the other surface in the circumferential direction at a radially inner side of the yoke body part, and a second recessed part recessed in the circumferential direction at a radially outer side of the second protruding part; and a side surface of each of the first protruding part and the first recessed part and a side 9 surface of each of the second protruding part and the second recessed part are inclined to form a io center angle of the yoke body part.  The assemblies by Kim make the yoke pieces forming a body to be interlocking. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide an interlocking assembly for the yoke pieces forming a body, suggested by Kim.
(1) Regarding claim 9, Hino et al. teaches a stator assembly of a hairpin winding motor comprising: 
hairpin coils 21 continuously connected along a circumferential direction to form a coil winding 20; 
a plurality of stator cores 30 disposed along the circumferential direction and configured to fix the hairpin coils (as shown in figures 13 and 14); and 
a support ring 40 configured to surround an outer circumferential surface of the stator core (as shown in figure 15), wherein each of the stator cores includes a yoke formed of a magnetic material to form a magnetic path (as reasonably understood). 
(2) Hino et al. does not teach 
the yoke includes a protrusion part protruding in a circumferential direction from one surface thereof, and a protrusion groove formed in a shape corresponding to the protrusion part in the other surface thereof, and into which the protrusion part adjacent thereto is inserted.
(3) Kim teaches the yoke includes a protrusion part 33 protruding in a circumferential direction from one surface thereof, and a protrusion groove 36 formed in a shape corresponding to the protrusion part in the other surface thereof, and into which the protrusion part adjacent thereto is inserted (as shown in figures 3 and 4).
(4) The stator assembly by Hino et al. may be modified in view of Kim wherein the yoke includes a protrusion part protruding in a circumferential direction from one surface thereof, and a protrusion groove formed in a shape corresponding to the protrusion part in the other surface thereof, and into which the protrusion part adjacent thereto is inserted.   The assemblies by Kim make the yoke pieces forming a body to be interlocking. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to make the plurality of cores interlocking taught by Kim.
Regarding claim 10, Hino et al. discloses a method of manufacturing a stator assembly of a hairpin winding motor, in which hairpin coils are wound around a stator core having a plurality of coil slots, the method comprising: 
providing the hairpin coils 21 continuously connected to form a coil winding 20 (figure 9, step 1) ; 
coupling a yoke 30 forming the stator core 11 and the hairpin coils (as shown in figures 13 and 14); and 
inserting a support ring 11 configured to surround the stator core into an outer circumferential surface of the stator core (figure 9, step 4, figures 12-15), wherein a plurality of yokes 30 are disposed along a circumferential direction (as shown in figures 3 and 15).
Regarding claim 11, Hino et al. discloses the method of claim 10, wherein the yokes are moved inward from the outside to 2be coupled to the hairpin coils in coupling the yokes forming the stator core and the hairpin coils (as figures 13 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 20, 2022